Citation Nr: 1526345	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  13-00 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for status post right knee meniscectomy with arthritis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from June 1970 to May 1972, and from June 1973 to July 1992, with an intervening period of service with the Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In an August 2012 decision, the RO increased the rating for the Veteran's right knee disability to 10 percent, effective July 30, 2009.  Because the increase does not represent a total grant of the benefit sought, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

On June 13, 2015, the Veteran filed a claim for service connection for sleep apnea, including as secondary to his service-connected posttraumatic stress disorder.  As the matter is not ripe for appellate review, it is referred to the agency of original jurisdiction (AOJ) for disposition.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his November 2012 substantive appeal, the Veteran asserted that his service-connected right knee disability has increased in severity since he was last examined.  Moreover, it has been almost three years since the Veteran was last examined to assess the severity of his right knee disability.  Under these circumstances, he must be afforded a new VA examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

A May 2008 VA clinical note indicates that the Veteran receives most of his primary care at Brooke Army Medical Center in San Antonio.  As treatment records from this facility are potentially relevant to the claim, they must be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Updated VA treatment records must also be obtained.  Id. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any Brooke Army Medical Center treatment records not yet associated with the record.

2.  Obtain any VA treatment records not yet associated with the record.

3.  Schedule the Veteran for a VA examination of his right knee by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

The examiner is to record the Veteran's reported symptoms of his right knee disability and all clinical findings.  All functional losses should be equated to additional loss of motion (in degrees) beyond what is shown clinically.  

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  







The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




